TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00659-CV



                                 Michael F. Halay, Appellant

                                                v.

                           MBNA American Bank N.A., Appellee


            FROM THE COUNTY COURT AT LAW NO. 2 OF COMAL COUNTY
      NO. 2006CV0242, HONORABLE CHARLES A. STEPHENS II, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Michael F. Halay has notified this Court that this case has settled and has

filed an unopposed motion to dismiss his appeal. We grant the motion and dismiss the appeal. See

Tex. R. App. P. 42.1(a).




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed on Appellant’s Motion

Filed: April 9, 2008